DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 05/14/2020. Claims 1-17 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 05/14/2020 and 09/11/2020 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a driving device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 6 and 14-17 are objected to because of the following informalities:
Claim 1 line 8 reads “the first”, --a first-- is suggested.
Claim 1 line 10 reads “the second”, --a second-- is suggested.
Claim 6 line 3 reads “the first”, --a first-- is suggested.
Claim 6 line 4 reads “the second”, --a second-- is suggested.
Claim 14 line 3 reads “the first”, --a first-- is suggested.
Claim 14 line 4 reads “the second”, --a second-- is suggested.
Claim 15 line 3 reads “the first”, --a first-- is suggested.
Claim 15 line 4 reads “the second”, --a second-- is suggested.
Claim 16 line 3 reads “the first”, --a first-- is suggested.
Claim 16 line 4 reads “the second”, --a second-- is suggested.
Claim 17 line 3 reads “the first”, --a first-- is suggested.
Claim 17 line 4 reads “the second”, --a second-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3, 7-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 lines 7-9 recite the limitation “the support plate includes a motor support plate…and a shaft end support plate”. It is unclear how a single element can be two separate elements.
Claim 3 line 2 reads “the linear guide includes a pair of linear guides”. It is unclear how a single element can be two separate elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 9, 11, 13-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN 107745393 A).
Regarding claim 1, Liu discloses a single axis robot (see Fig. 1), comprising: a housing (body of 1) including, on a first side (see Fig. 4, right side in the figure), a base plate (see annotated Fig. 4 below, A) having a first saddle hole (see Fig. 1 and 2, hole where 1.15 and 1.16 are located); a support plate (see Fig. 4, plate between 1.4 and 1.6) arranged in a second side of the housing (see Fig. 2, left side in the figure); a linear guide (see Fig. 3, 1.8) arranged inside the housing along the base plate (see Fig. 2), the linear guide extending along the first saddle hole (see Fig. 2); a slider (see Fig. 3, 1.9) arranged inside the housing on the linear guide, the slider configured to slide along the linear guide (see Fig. 3); a saddle (see Fig. 2 and 5, 2.1, 2.4) arranged on the first side of the slider to protrude to an outside of the housing through the first saddle hole (see Fig. 1); a driving device (see Fig. 2, 1.1, 1.5) arranged on the second side of the slider to drive the slider (see Fig. 2); and a telescopic cover (see Fig. 1 and 2, 1.15, 1.16) arranged outside the housing between the base plate and the saddle (see Fig. 2).
Regarding claim 2, Liu discloses the driving device (1.1, 1.5) includes a motor (1.1), and a ball screw (1.5) connected to the motor (see Fig. 4), the ball screw including a motor end (see Fig. 4, upper end of 1.5 in the figure), and a shaft end (see Fig. 4, lower end of 1.5 in the figure) opposite to the motor end (see Fig. 4), the support plate (plate between 1.4 and 1.6) includes a motor support plate (see annotated Fig. 4 below, B) supporting the motor and the motor end, and a shaft end support plate (see annotated Fig. 4 below, C) supporting the shaft end (see Fig. 4).
Regarding claim 4, Liu discloses the linear guide (1.8) includes a pair of two linear guides arranged parallel to the base plate (see Fig. 3), and the first saddle hole is arranged between the two linear guides (see Fig. 1 and 3).
Regarding claim 5, Liu discloses6Attorney Docket No.: SUG-US203054P the saddle (2.1, 2.4) includes a pillar (2.1) fixed to the slider (1.9) through the first saddle hole (see Fig. 2), and a saddle plate (see Fig. 2, connecting plate between 2.1 and 2.2) fixed to an end of the pillar, the saddle plate arranged outside the housing (see Fig. 2).
Regarding claim 6, Liu discloses the telescopic cover includes a box (see Fig. 1, 1) arranged on the base plate, the box having an opening on the first side (see Fig. 2, open on the left side), and a second saddle hole on the second side (see Fig. 2, open on the right side), a moving box (see Fig. 2, box formed of 2.4 and 3.1) configured to move together with the saddle (2.1, 2.4) inside the box along the linear guide with the saddle passing through an inside of the box (see Fig. 2), and a bellows (1.5, 1.6) including a fixed end fixed to the box and a moving end fixed to the moving box, the bellows arranged on both sides of the moving box in a moving direction (see Fig. 1).
Regarding claim 9, Liu discloses the linear guide (1.8) includes a pair of two linear guides arranged parallel to the base plate (see Fig. 3), and the first saddle hole is arranged between the two linear guides (see Fig. 1 and 3).
Regarding claim 11, Liu discloses6Attorney Docket No.: SUG-US203054P the saddle (2.1, 2.4) includes a pillar (2.1) fixed to the slider (1.9) through the first saddle hole (see Fig. 2), and a saddle plate (see Fig. 2, connecting plate between 2.1 and 2.2) fixed to an end of the pillar, the saddle plate arranged outside the housing (see Fig. 2).
Regarding claim 13, Liu discloses6Attorney Docket No.: SUG-US203054P the saddle (2.1, 2.4) includes a pillar (2.1) fixed to the slider (1.9) through the first saddle hole (see Fig. 2), and a saddle plate (see Fig. 2, connecting plate between 2.1 and 2.2) fixed to an end of the pillar, the saddle plate arranged outside the housing (see Fig. 2).
Regarding claim 14, Liu discloses the telescopic cover includes a box (see Fig. 1, 1) arranged on the base plate, the box having an opening on the first side (see Fig. 2, open on the left side), and a second saddle hole on the second side (see Fig. 2, open on the right side), a moving box (see Fig. 2, box formed of 2.4 and 3.1) configured to move together with the saddle (2.1, 2.4) inside the box along the linear guide with the saddle passing through an inside of the box (see Fig. 2), and a bellows (1.5, 1.6) including a fixed end fixed to the box and a moving end fixed to the moving box, the bellows arranged on both sides of the moving box in a moving direction (see Fig. 1).
Regarding claim 16, Liu discloses the telescopic cover includes a box (see Fig. 1, 1) arranged on the base plate, the box having an opening on the first side (see Fig. 2, open on the left side), and a second saddle hole on the second side (see Fig. 2, open on the right side), a moving box (see Fig. 2, box formed of 2.4 and 3.1) configured to move together with the saddle (2.1, 2.4) inside the box along the linear guide with the saddle passing through an inside of the box (see Fig. 2), and a bellows (1.5, 1.6) including a fixed end fixed to the box and a moving end fixed to the moving box, the bellows arranged on both sides of the moving box in a moving direction (see Fig. 1).
Regarding claim 17, Liu discloses the telescopic cover includes a box (see Fig. 1, 1) arranged on the base plate, the box having an opening on the first side (see Fig. 2, open on the left side), and a second saddle hole on the second side (see Fig. 2, open on the right side), a moving box (see Fig. 2, box formed of 2.4 and 3.1) configured to move together with the saddle (2.1, 2.4) inside the box along the linear guide with the saddle passing through an inside of the box (see Fig. 2), and a bellows (1.5, 1.6) including a fixed end fixed to the box and a moving end fixed to the moving box, the bellows arranged on both sides of the moving box in a moving direction (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 8, 10, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 107745393 A).
Regarding claim 3, Liu fails to disclose the support plate is detachably arranged on the housing. However, it has been held that making parts separable for any desirable reason is prima facia obvious. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In this instance, making the support plate separable would have been obvious to one having ordinary skill in the art to allow for a base made of multiple elements so that individual elements can be replaced when worn or damaged without having to replace the entire base; and to provide easier access to internal parts that are behind the support plate without having to remove all the internal parts.
Regarding claim 8, Liu fails to disclose the support plate is detachably arranged on the housing. However, it has been held that making parts separable for any desirable reason is prima facia obvious. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In this instance, making the support plate separable would have been obvious to one having ordinary skill in the art to allow for a base made of multiple elements so that individual elements can be replaced when worn or damaged without having to replace the entire base; and to provide easier access to internal parts that are behind the support plate without having to remove all the internal parts.
Regarding claim 10, Liu discloses the linear guide (1.8) includes a pair of two linear guides arranged parallel to the base plate (see Fig. 3), and the first saddle hole is arranged between the two linear guides (see Fig. 1 and 3).
Regarding claim 12, Liu discloses6Attorney Docket No.: SUG-US203054P the saddle (2.1, 2.4) includes a pillar (2.1) fixed to the slider (1.9) through the first saddle hole (see Fig. 2), and a saddle plate (see Fig. 2, connecting plate between 2.1 and 2.2) fixed to an end of the pillar, the saddle plate arranged outside the housing (see Fig. 2).
Regarding claim 15, Liu discloses the telescopic cover includes a box (see Fig. 1, 1) arranged on the base plate, the box having an opening on the first side (see Fig. 2, open on the left side), and a second saddle hole on the second side (see Fig. 2, open on the right side), a moving box (see Fig. 2, box formed of 2.4 and 3.1) configured to move together with the saddle (2.1, 2.4) inside the box along the linear guide with the saddle passing through an inside of the box (see Fig. 2), and a bellows (1.5, 1.6) including a fixed end fixed to the box and a moving end fixed to the moving box, the bellows arranged on both sides of the moving box in a moving direction (see Fig. 1).
  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 107745393 A) in view of Torii (US 5107716 A).
Regarding claim 7, Liu fails to disclose a cable protection tube arranged in the housing, the cable protection tube including a fixed end fixed to the motor support plate, and a moving end fixed to the second side of the saddle. However, Torii teaches a cable protection tube arranged in the housing, the cable protection tube including a fixed end fixed to the motor support plate, and a moving end fixed to the second side of the saddle (see column 3 lines 54-68 and column 4 lines 40-47, see Fig. 2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Liu with cables and a cable protection tube, as taught by Torii, to transfer signals from the control board to the elements on the slider; and to protect the cables from the moving internal parts.


    PNG
    media_image1.png
    602
    268
    media_image1.png
    Greyscale

1 - CN 107745393 A Fig. 4 Annotated

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658